Citation Nr: 0207547	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  94-36 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back injury with L2 transverse process fracture, degenerative 
changes and spondylosis, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, C. C. and P. C.


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

A record of service (DD-214) from the United States Marine 
Corps contains notations that the veteran had certified 
active duty service from April 1966 to April 1970.  The 
veteran's personnel records contain notations that he served 
in the Republic of Vietnam from December 1967 to May 1969.

This appeal arises from a November 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  

The RO denied entitlement to an increased rating for an 
ununited fracture of the left transverse process, 2nd lumbar 
vertebra, then rated as 20 percent disabling.

The veteran provided oral testimony before a Hearing Officer 
at the Cheyenne Medical and Regional Office Center in July 
1993.  A transcript of his testimony has been associated with 
the claims file.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (CAVC).  In December 1999, the 
veteran's attorney and the Secretary of Veterans Affairs 
(Secretary), through counsel, filed a joint motion to remand 
the issue shown above to the Board for readjudication.  In 
that motion the parties set forth various development 
requirements to be accomplished and, subsequent to that, 
adjudication of the veteran's claim on a schedular and extra-
schedular basis.

The CAVC issued an order granting that motion in December 
1999.


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Chairman's Memorandum No. 01-02-01, Section 9, provides that 
the Board must remand issues concerning special internal 
Veterans Benefits Administration review, such as, in this 
case, extraschedular ratings, to the RO for initial 
consideration.

While that section also provides that the Board may consider 
new or existing laws or regulations, new evidence and initial 
application of existing or new precedential court decisions, 
after providing notice under Rule 903, without a remand to 
the RO, in the present case the Board notes that if a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

The Board finds that a disposition on the issues of service 
connection for certain possible disabilities noted below may 
have an impact on the adjudication of the issue of the 
veteran's entitlement to an increased rating, including an 
extraschedular rating, for his service-connected lumbar 
disability.  Thus, the Board will remand this matter to the 
RO for the development noted below, so that consideration may 
be given to whether an extraschedular rating is warranted, 
and so the RO may adjudicate the service connection issues 
prior to Board consideration of the increased rating issue on 
appeal.

The Board also observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  



They were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).  As related above and below, the initial 
consideration and adjudication of inextricably intertwined 
issues is such a matter.  See Chairman's Memorandum No. 01-
02-01 (January 29, 2001).

The Board notes that service connection for degenerative 
changes and spondylosis has been granted, as shown above.  
Service connection for all other issues raised in the 
December 1999 Joint Motion shown below, including both direct 
and secondary service connection, must be adjudicated.

The December 1999 Joint Motion For Remand contains 
instructions to: (1) obtain the 1969 inservice 
hospitalization report of the veteran's low back and hip 
injuries; (2) obtain the veteran's release from active duty 
physical examination report; (3) after completion of those 
actions, to provide the veteran with a VA examination or 
examinations, together with his full service and post-service 
medical records, to determine (a) whether his right thigh 
numbness was caused by either his service-connected lumbar 
disability or the inservice low back and hip injuries, (b) 
whether those injuries or the veteran's service-connected 
lumbar disability caused a pelvic disability; (c) whether 
there was an L3 fracture caused by the 1969 injury, and if 
so, the severity of any residuals of that fracture and 
whether that fracture caused any other disability diagnosed; 
and (d) to provide detailed findings and etiological opinions 
regarding all diagnosed low back conditions, including 
whether any such diagnosed low back conditions were caused by 
the inservice injury or by the veteran's service-connected 
lumbar disability.

The Joint Remand also contains instructions to determine 
whether service connection for any diagnosed disability, 
either as secondary to the service-connected lumbar 
disability or on a direct basis, was warranted for any 
diagnosed disability.

The Joint Remand also contains instructions to consider and 
specifically discuss the veteran's current service-connected 
symptomatology and all schedular criteria for a rating in 
excess of 20 percent, to consider and specifically discuss 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5285 and 5293, DeLuca v. Brown, 8 Vet. App. 202 (1995), 
VAOPGCPREC 36-97 (Dec. 1997), Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991) VAOPGCPREC (9-98 (Aug. 1998), and a 
separate rating for arthritis.

Finally, the Joint Remand contains instructions to consider 
and specifically discuss an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1).

The October 2000 VA orthopedic examination report contains 
opinions which address symptoms noted in 38 C.F.R. §§ 4.40, 
4.45, and DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  
There are other questions noted in the Joint Remand, however, 
which were not addressed by either the VA examiner or the RO.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In this regard, the RO should 
contact the veteran and obtain the names 
and addresses of all medical care 
providers, VA and non-VA who may possess 
additional records referable to treatment 
of his back symptomatology since 2000.  




After obtaining any necessary 
authorizations, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

If the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  
38 U.S.C.A. § 5103A(b)(2)); 66 Fed. Reg. 
45,620, 45,631 (to be codified at 
38 C.F.R. § 3.159(e)).

2.  After completion of the above 
development, the RO should schedule the 
veteran for a VA special orthopedic 
examination by the October 2000 VA 
orthopedic examiner, or if this examiner 
is no longer available, by an orthopedic 
surgeon or other appropriate medical 
specialist to include on a fee basis  to 
ascertain the nature, extent of severity, 
and etiology of additional disorders 
previously found on examination, and the 
current severity of the service-connected 
low back disability and all additional 
disorders determined to be related 
thereto.  


The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the medical specialist must annotate the 
medical examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

Initially, the examiner is requested to 
provide a statement in his addendum to 
the October 2000 examination report, 
indicating that he is an orthopedic 
specialist.  If he is not, the veteran 
should be scheduled for a VA special 
orthopedic examination by an orthopedic 
surgeon or other appropriate medical 
specialist including on a fee basis if 
necessary.

After a review of all the medical 
evidence noted above, and in particular, 
the inservice May-June 1969 and March 
1970 reports, the examiner is requested 
to indicate whether this review changes 
any opinion he rendered in the October 
2000 report.  The examiner should also 
indicate whether or not he is qualified 
to render an opinion as to any neurologic 
conditions, such as the veteran's 
complaint of right thigh numbness.  If he 
is not, the veteran should be scheduled 
for a new VA neurology examination, 
including any further indicated special 
studies, by a qualified specialist in 
neurology.  If that development is deemed 
necessary, the neurology examiner should 
state his qualifications in his report.


The orthopedic examiner is requested to 
provide an opinion as to whether any 
current findings or diagnoses, such as 
the number of the veteran's lumbar 
vertebrae, with the exception of 
degenerative arthritis and spondylosis, 
which are service-connected, are 
congenital or developmental defects or 
conditions.

The orthopedic examiner is also requested 
to provide the following opinions:

A.  Is a medical diagnosis of right thigh 
numbness warranted?  If so, is it at 
least as likely as not that any right 
thigh numbness was caused by the 1969 
inservice hip and low back injuries 
suffered by the veteran?  If a medical 
diagnosis of right thigh numbness is 
warranted, is it at least as likely as 
not that this disability was caused or 
aggravated (permanently worsened) by the 
veteran's service-connected residuals of 
a low back injury with L2 transverse 
process fracture, degenerative changes 
and spondylosis?

B.  Is a diagnosis of a pelvic disability 
warranted?  If so, is it at least as 
likely as not that any diagnosed pelvic 
disability was caused by the 1969 
inservice hip and low back injuries 
suffered by the veteran?  If a medical 
diagnosis of a pelvic disability is 
warranted, is it at least as likely as 
not that this disability was caused or 
aggravated (permanently worsened) by the 
veteran's service-connected residuals of 
a low back injury with L2 transverse 
process fracture, degenerative changes 
and spondylosis?





C.  Did the 1969 lumbar injury result in 
any fracture other than at L2?  If so, 
what, if any, are the currently diagnosed 
residuals and their severity?  If there 
are residuals, is it at least as likely 
as not that these residuals caused or 
aggravated any other diagnosed low back 
or hip disability?

D.  The examiner is also requested to 
list all current lumbar and hip diagnosed 
disabilities, and to provide opinions as 
to whether it is at least as likely as 
not that each was either caused by the 
veteran's 1969 injuries or caused or 
aggravated by his service-connected 
residuals of a low back injury with L2 
transverse process fracture, degenerative 
changes and spondylosis.

Thereafter, the examiner must examine the 
veteran to ascertain the current nature 
and extent of severity of his residuals 
of a low back injury with L2 transverse 
process fracture, degenerative changes 
and spondylosis in view of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, .4.59, as 
to functional loss due to pain, etc.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

If the veteran must be reexamined in 
order to render these opinions, that 
development should be undertaken.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

4.  After completion of the above, the RO 
should adjudicate all service connection 
issues noted in the December 1999 Joint 
Motion, and any newly diagnosed low back 
or hip disabilities, on the basis of all 
the evidence of record, including any 
newly received evidence, and all 
applicable statutes, regulations, and 
case law.

After completion of the above, the RO 
should rate all service-connected lumbar 
spine and hip disabilities.  That action 
should specifically discuss the veteran's 
current service-connected symptomatology 
and all schedular criteria for a rating 
in excess of 20 percent.  

The RO should consider and specifically 
discuss 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5285 
and 5293, DeLuca v. Brown, 8 Vet. 
App. 202 (1995), VAOPGCPREC 36-97 (Dec., 
Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1999).  The RO should also 
consider and specifically discuss an 
extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2001).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is notified that failure to 
report for a scheduled VA examination without good cause 
shown may adversely affect the outcome of his claim for 
increased compensation benefits.  38 C.F.R. § 3.655 (2001).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001). 


